BRADY, Justice:
This is an appeal from the Chancery Court of the First Judicial District of Hinds County, Mississippi. A decree dismissed with prejudice the bill of complaint and amended bill of complaint of John Farish, Willie Farish, Walter Farish, Jr., Ella Farish Jackson, and Enoch Farish, the complainants below. These appellants are some of the heirs at law of Eliza Farish Pillars, who died intestate on June 15, 1970. From that adverse decree the appellants prosecute this .appeal.
The issues in this case are purely factual. The chancellor found properly that Eliza Farish Pillars was mentally competent at the time she executed the warranty deed, as testified to by the doctor, who had known her for sixty years. The chancellor was likewise correct in finding that the appellee did not exert undue influence upon her sister, the deceased grant- or. Since Anna Farish Slaughter was not the dominant force in obtaining the warranty deed and was not in a position of trust and confidence, there is no presumption of undue influence. We therefore hold that the chancellor was correct in his findings of fact in favor of the appellee.
Affirmed.
RODGERS, P. J., and JONES, INZER and SUGG, JJ., concur.